DETAILED ACTION
An amendment was received and entered on 10/8/2021.
Claims 26-29 were added.
Claims 1 and 10-29 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brenden Gingrich on 1/6/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 10 was rewritten as follows.
10. 	The composition of claim 1, wherein each 5’-region nucleoside and each 3’-region nucleoside is a modified nucleoside, and wherein each modified nucleoside is
independently a bicyclic nucleoside or a 2' -modified nucleoside.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s statement pursuant to 35 USC 102(b((2)(C) at page 5 of the remarks filed 10/8/2021 is sufficient to render Prakash et al (WO 2014/179625) and Prakash et al (WO 2014/179626) unavailable as prior at.  Therefore the obviousness rejections of 1 and 10-25 citing those references are withdrawn. After further consideration of Applicant’s arguments filed 10/8/2021, the obviousness type double patenting rejections are withdrawn as well. The physiological art is unpredictable (MPEP 2164.03), and after further search and consideration, the Examiner agrees that it was unpredictable as to whether or not the specific claimed triGalNAc conjugate group would have been able to support oligonucleotide delivery to the liver after jejunal administration to the extent shown in Example 51.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 10-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674




/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635